Case 1:20-cv-00014-NLH-JS Document 1-2 Filed 01/02/20 Page 1 of 2 PagelD: 105
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor a the filing and service of pleadings or other papers as routed by law, except as

JS 44 (Rev. 08/18)

provided by local rules of court. This form, approved by the Judicial Conference of the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

nited States in September 1974, is required for the use of the

lerk of Court for the

 

I. (a) PLAINTIFFS

Emsig Manufacturing Corp., Emsig Realty Corp., Emsig Realty Co.,

Limited Partnership

(b) County of Residence of First Listed Plaintiff New York County, NY

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Mitchell H. Kizner, Esq. / Flaster Greenberg, P.C.
1810 Chapel Avenue West, Cherry Hill, NJ 08002

DEFENDANTS

Attorneys (if Known)

See attachment.

 

United States Fidelity and Guaranty Company, et al. (See attachment)

County of Residence of First Listed Defendant _ Hartford, CT

(IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

(For Diversity Cases Only)

III, CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

 

Ol U.S. Government 03. Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State a1 © 1 Incorporated or Principal Place o4 04
of Business In This State
0 2. US. Government 4 Diversity Citizen of Another State O 2  O 2 Incorporated ane Principal Place 4s 5
Defendant (indicate Citizenship of Parties in Item Il) of Business In Another State
Citizen or Subject of a O3 O 3 Foreign Nation go6 O86
Foreign Country
IV. NATURE OF SUIT (Ptace an “X” in One Box Only) Click here for: Nature of Suit Code Descriptions.
I CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
® 110 Insurance PERSONAL INJURY PERSONALINJURY  |0 625 Drug Related Seizure O 422 Appeal 28 USC 158 O 375 False Claims Act
O 120 Marine 0 310 Airplane © 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (31 USC
O 130 Miller Act 0 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability © 367 Health Care/ © 400 State Reapportionment
© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights © 430 Banks and Banking
© 151 Medicare Act 0 330 Federal Employers’ Product Liability 0 830 Patent O 450 Commerce
© 152 Recovery of Defaulted Liability © 368 Asbestos Personal 0 835 Patent - Abbreviated 0) 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application |0) 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability O 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY. O 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle 6 370 Other Fraud QO 710 Fair Labor Standards O 861 HIA (1395 ff) 0) 485 Telephone Consumer
0 160 Stockholders’ Suits 0) 355 Motor Vehicle 0 371 Truth in Lending Act O 862 Black Lung (923) Protection Act
O 190 Other Contract Product Liability © 380 Other Personal 0 720 Labor/Management O 863 DIWC/DIWW (405(g)) |) 490 Cable/Sat TV
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI 0 850 Securities/Commodities/
1 196 Franchise Injury 0 385 Property Damage 0 740 Railway Labor Act OF 865 RSI (405(g)) Exchange
0) 362 Personal Injury - Product Liability 0 751 Family and Medical © 890 Other Statutory Actions
Medical Malpractice Leave Act O 891 Agricultural Acts
I REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0 790 Other Labor Litigation FEDERAL TAX SUITS 0 893 Environmental Matters
© 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement O 870 Taxes (U.S. Plaintiff C1) 895 Freedom of Information
O 220 Foreclosure 0 441 Voting O 463 Alien Detainee Income Security Act or Defendant) Act
© 230 Rent Lease & Ejectment © 442 Employment 0 510 Motions to Vacate O 871 IRS—Third Party 0 896 Arbitration
O 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 0 899 Administrative Procedure
© 245 Tort Product Liability Accommodations O 530 General Act/Review or Appeal of
© 290 All Other Real Property O 445 Amer, w/Disabilities - |] 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: © 462 Naturalization Application O 950 Constitutionality of
O 446 Amer. w/Disabilities - | 540 Mandamus & Other [0 465 Other Immigration State Statutes
Other 6 $50 Civil Rights Actions
O 448 Education ©) 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

VY. ORIGIN (Place an "X" in One Box Only)

O1 Original iK2 Removed from O 3 Remanded from O 4 Reinstatedor © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

28 U.S.C. § 1441
VI. CAUSE OF ACTION c S

 

Brief description of cause:
Declaratory judgment; breach of contract

Cite the U.S. Civil Statute under which you are filing (Do uot cite jurisdictional statutes unless diversity):

 

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION
COMPLAINT: UNDER RULE 23, F.R.Cv.P.

DEMAND $

CHECK YES only if demanded in complaint:
JURY DEMAND: Moyes No

 

VII. RELATED CASE(S)
IF ANY (See instructions):

 

DOCKET NUMBER

 

DATE
01/02/2020

 

FOR OFFICE USE ONLY

RECEIPT # AMOUNT

APPLYING IFP

 

 

UE] PAT Nip RE
——f a
( JUDGE

MAG. JUDGE
Case 1:20-cv-00014-NLH-JS Document 1-2 Filed 01/02/20 Page 2 of 2 PagelD: 106

Attachment to Civil Cover Sheet

 

I. Counsel for Defendants

John Maloney, Esq.

Christopher K. Kim, Esq.

Gimigliano Mauriello & Maloney

A Professional Association

163 Madison Avenue, Suite 500

P.O. Box 1449

Morristown, New Jersey 07962-1449
Attorneys for Defendant

United States Fidelity and Guaranty Company

Robert Maloney, Esq.

Rivkin Radler, LLP

926 RXR Plaza

Uniondale, New York 11556

Attorneys for Defendant

Fireman’s Fund Insurance Company

(incorrectly named as Fireman’s Fund Insurance Company,
aka Allianz Global and Corporate Specialty)

John C. Cordrey, Esq.

Cohn Baughman & Serlin

533 Fellowship Road, Suite 120
Mt. Laurel, New Jersey 08054
Attorneys for Defendant
Century Indemnity Company

James Layman, Esq.

Coughlin Duffy, LLP

350 Mount Kemble Avenue

P.O. Box 1917

Morristown, New Jersey 07962

Attorneys for Defendant

Zurich American Insurance Company,

successor in interest to Zurich Insurance Company, U.S. Branch
